UNITED STATES DISTRICT COURT                                             For Online Publication Only
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
DANIELLE MARIE HAGLICH,

                                   Plaintiff,
                                                                         ORDER
                 -against-                                               17-CV-04775-JMA

ANDREW SAUL, Commissioner of                                                          FILED
Social Security,                                                                      CLERK
                                                                            11/27/2019 2:49 pm
                                    Defendant.
---------------------------------------------------------------------X         U.S. DISTRICT COURT
AZRACK, United States District Judge:                                     EASTERN DISTRICT OF NEW YORK
                                                                               LONG ISLAND OFFICE
          By Memorandum and Order dated September 30, 2019, the Court denied the motion for

judgment on the pleadings of plaintiff, Danielle Marie Haglich (“Plaintiff”), and granted the cross-

motion for judgment on the pleadings of defendant, Commissioner of Social Security

(“Defendant”). (ECF No. 25.) Judgment was then entered. (ECF No. 26.) On October 28,

2019, Plaintiff requested an extension of time to file a Notice of Appeal and, on November 20,

2019, she filed a Notice of Appeal together with an application to proceed -in -
                                                                               forma   pauperis on
                                                                                 - - - ------

appeal. Plaintiff had paid the filing fee in this Court to commence the action. The Court grants

Plaintiff’s application for an extension of time to file the Notice of Appeal and accepts the Notice

of Appeal nunc pro tunc. For the following reasons, the motion to appeal -in -
                                                                             forma   pauperis is
                                                                               - - - ------

denied.

                                                DISCUSSION

          Pursuant to Federal Rule of Appellate Procedure 24(a)(1), a party who did not proceed in

forma pauperis in the district court, but who wishes to so proceed on appeal, must file a motion

with the district court and “attach an affidavit that: (A) shows in the detail prescribed by Form 4


                                                        1
of the Appendix of Forms the party’s inability to pay or to give security for fees and costs; (B)

claims an entitlement to redress; and (C) states the issues that the party intends to present on

appeal.” Here, Plaintiff does not state any of the issues she intends to present on appeal nor does

she claim an entitlement to redress. (ECF No. 28.) Nor does Plaintiff demonstrate an inability

to pay the filing fee. Although Plaintiff answered “yes” to the question on the form application

that asks “[d]o you have any money, including money in a checking or savings account? If so,

how much?”, she provides no information as to the amount. (ECF No. 29 ¶ 4.) Rather, Plaintiff

states that she shares a joint account with her husband and the amount “varies depending on the

day.” (Id.) However, Form 4 of the Appendix of Forms requires the disclosure of financial

information for both the applicant and a spouse. See Form 4 of the Appendix of Forms, Fed. R.

App. P. 24(a)(1)(A). As is readily apparent, Plaintiff’s motion fails to articulate any grounds for

this appeal or any errors committed by the district court, nor does it adequately demonstrate an

inability to pay the filing fee. Thus, “there is no basis for the Court to grant -in -
                                                                                     forma   pauperis
                                                                                       - - - ------

status for appeal purposes.” In re Nassau Cnty. Strip Search Cases, No. 99-CV-2844, 2010 WL

4021813, at *1 (E.D.N.Y. Sept. 29, 2010). Accordingly, Plaintiff’s motion for -in -
                                                                                  forma pauperis
                                                                                    --- - -----

status on appeal is denied.

                                         CONCLUSION

       For the reasons set forth above, Plaintiff’s motion for leave to appeal -in -
                                                                                   forma   pauperis is
                                                                                     - - - ------

denied. Pursuant to Rule 24(a)(4) of the Federal Rules of Appellate Procedure, the Clerk of Court

shall serve notice of entry of this Order upon both parties and “immediately notify” the United

States Court of Appeals for the Second Circuit of this decision. Pursuant to Rule 24(a)(5) of the

Federal Rules of Appellate Procedure, Plaintiff may file a motion for leave to proceed on appeal


                                                 2
-in -
    forma   pauperis
      - - - ------     in the United States Court of Appeals for the Second Circuit within thirty (30)

days after the Clerk of this Court serves notice of entry of this Order upon her.

        The Court has reviewed the record and now certifies that, pursuant to 28 U.S.C. §

1915(a)(3), any appeal from the September 30, 2019 Order and final judgment entered thereupon

or this Order would not be taken in good faith. See Coppedge v. United States, 369 U.S. 438,

444–45 (1962). Accordingly, Plaintiff’s application for leave to appeal -in -
                                                                            forma   pauperis on
                                                                              - - - ------

appeal is denied.



SO ORDERED.



Dated: November 27, 2019
       Central Islip, New York
                                                             /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
